EXHIBIT D
                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE


 IPA TECHNOLOGIES INC.,

                     Plaintiff,                  C.A. No. 1:16-cv-1266-RGA
 v.

 AMAZON.COM, INC., and AMAZON
 DIGITAL SERVICES LLC,

                     Defendants.


                        PLAINTIFF IPA TECHNOLOGIES INC.’S
                     NOTICE OF REDUCTION OF ASSERTED CLAIMS

       Pursuant to the Court’s orders during the discovery conference held on July 24, 2020,

Plaintiff IPA Technologies Inc. (“IPA”) hereby provides notice of its reduction of asserted

claims against Defendants Amazon.com, Inc. and Amazon Digital Services LLC (collectively

“Amazon”). IPA hereby narrows the claims asserted against Amazon in this matter to the

following:

       1. U.S. Patent No. 6,851,115: Claims 1, 5, 6, 7, 10, 11, 15, 29, 34, 35, 38, 61, 62, 64, 69,

             71;

       2. U.S. Patent No. 7,069,560: Claims 1, 20, 22, 26, 28, 29, 34, 45, 50; and

       3. U.S. Patent No. 7,036,128: Claims 23, 24, 25, 26, 40.


       IPA previously served infringement contentions for the above-identified claims.




                                                1
Dated: August 7, 2020                BAYARD, P.A.

Of Counsel:                          /s/Stephen B. Brauerman
                                     Stephen B. Brauerman (sb4952)
Paul J. Skiermont                    600 N. King Street, Suite 400
Sarah E. Spires                      Wilmington, DE 19801
Sadaf R. Abdullah                    (302) 655-5000
Steven W. Hartsell                   sbrauerman@bayardlaw.com
Alexander E. Gasser
Jaime K. Olin                        Attorneys for Plaintiff,
Sheetal Patel                        IPA Technologies, Inc.
Kevin P. Potere
Tara M. Williams
SKIERMONT DERBY LLP
1601 Elm Street, Suite 4400
Dallas, TX 75201
(214) 978-6600
pskiermont@skiermontderby.com
sspires@skiermontderby.com
sabdullah@skiermontderby.com
shartsell@skiermontderby.com
agasser@skiermontderby.com
jolin@skiermontderby.com
spatel@skiermontderby.com
kpotere@skiermontderby.com
twilliams@skiermontderby.com

Mieke Malmberg
Skiermont Derby
800 Wilshire Blvd., Suite 1450
Los Angeles, CA 90017
(213) 788-4500
mmalmberg@skiermontderby.com




                                 2
